DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 20, 2020 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on November 20, 2020.
Claims 1-17 are pending.
Claims 1-17 are examined.
This Office Action is given Paper No. 20210407 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-11, and 14-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burgin et al. (US 2014/0358260) in view of Jhalaria (US 2014/0323189).

Claims 1, 16, 17
Burgin discloses:
controlling implementation of a game (manages a game state, see [0028]);
managing advertisement watching information on each player including a target player (player, see [0035]) and a friend player (friend, see [0035]) of the target player, the advertisement watching information including an advertisement watching history on each player (advertisement interaction history for each player, see [0016, 0062]); 
acquiring information on the friend player (identify friends, player attributes, see [0035, 0061]) of the target player;
providing an advertisement offer menu (a plurality of options, see [0053]) to the target player (player, see [0053]), wherein the advertisement offer menu includes at least the advertisement option (sponsored content, see [0053]), and receiving selection by the target player on whether or not to watch the advertisement option (e.g. video played, player answered questions, player viewed the content, see [0057]).
Burgin does not disclose:
Selecting… information;
Determining… player;
Giving… player. 
Jhalaria teaches:
selecting an advertisement option (advertisement, see [0028, 0034]) in the game to be played by the target player (recommender, see [0028]), wherein the advertisement option that has been watched (advertisement presented, see [0030]) by the friend player (other users, e.g. friend see [0028, 0034]) but has not been watched by the target player (created the advertisement or campaign and teasers, see [0034]) is determined based on the advertisement watching information; 
determining a reward (reward, see [0028, 0031]) related to the game, to give to the target player (recommender, see [0028, 0031]), based on whether or not the advertisement watching history of the friend player indicates that the friend 
giving the reward (reward, see [0028, 0031]), which is determined based on whether the friend player (other users, e.g. friend see [0028, 0034]) has previously watched (advertisement presented, see [0030]) the advertisement option (advertisement, see [0028, 0034]), to the target player (recommender, see [0028]) when the advertisement option, thereafter selected to be watched by the target player, is controlled to be displayed to the target player.
Burgin discloses managing advertisement watching information of players of a game. Burgin does not disclose a reward for a target player based on a watched advertisement by a friend player, but Jhalaria does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the dynamically variable advertising incentive rewards in online games of Burgin with the reward for a target player based on a watched advertisement by a friend player of Jhalaria because 1) a need exists for active player engagement with sponsored content that promotes and improves exposure of a brand or product (see Burgin [0004]); and 2) a need exists for allowing parties unaffiliated with advertisers to create game components that provide a form of advertising (see Jhalaria [0007]). Selecting an advertisement and rewarding a target player when a friend player watches said advertisement will help promote exposure of a brand.

Claim 2
Furthermore, Jhalaria teaches:
the determining the reward including determining the reward based on a number of the friend players (e.g. based on number of conversions, see [0028, 0031]) who have watched the advertisement option.

Claim 3
Furthermore, Burgin discloses:
the acquiring the information on the friend player including acquiring an intimacy index value (e.g. second-degree friend vs. first degree friend, see [0039-0042) indicating intimacy between the target player and the friend player for each of the friend players,
the determining the reward including determining the reward based on whether or not a friend player with the intimacy index value satisfying a predetermined high intimacy condition (e.g. first degree friend, see [0039-0042]) has watched the advertisement option.

Claim 4
Furthermore, Jhalaria teaches:
the at least one processor or circuit further programmed to execute as notifying, when the advertisement option has been watched by the friend player, the target player that the friend player has watched the advertisement option (e.g. based on number of conversions, see [0028, 0031]).


Furthermore, Jhalaria teaches:
the notifying including notifying the target player of a number of the friend players (e.g. based on number of conversions, see [0028, 0031]) who have watched the advertisement option.

Claim 8
Furthermore, Burgin discloses:
the advertisement watching information including game information indicating a game progress status and/or a player status (character state, player’s experience level, player’s engagement level, see [0028, 0062]) at the time of watching an advertisement,
the notifying including notifying, when the game information of the friend player who has watched the advertisement option at the time of watching the advertisement and the game information on the target player at the time of watching the advertisement satisfy a predetermined correspondence condition (at a trigger event, see [0060]), the target player that the friend player has watched the advertisement at the same time with the game information satisfying the predetermined correspondence information.

Claim 9
Furthermore, Burgin discloses:
the advertisement watching information including game information indicating a game progress status and/or a player status (character state, player’s experience level, player’s engagement level, see [0028, 0062]) at the time of watching an advertisement,
the determining the reward including determining the reward, when the friend player has watched the advertisement option, based on whether or not the game information of the friend player who has watched the advertisement option at the time of watching the advertisement and the game information on the target player at the time of watching the advertisement satisfy a predetermined correspondence condition (at a trigger event, see [0060]).

Claim 10 
Furthermore, Jhalaria teaches:
the selecting the advertisement option including selecting an advertisement that has been watched by the friend player (e.g. based on number of conversions, see [0028, 0031]) but has not been watched by the target player as the advertisement option, based on the advertisement watching information.

Claim 11
Furthermore, Burgin discloses:
the acquiring the information on the friend player including acquiring an intimacy index value (e.g. second-degree friend vs. first degree friend, see [0039-
the selecting the advertisement option including selecting an advertisement that has been watched by the friend player with the index value satisfying a predetermined high intimacy condition (e.g. first degree friend, see [0039-0042]) but has not been watched by the target player, as the advertisement option.

Claim 14
Furthermore, Jhalaria teaches:
the at least one processor or circuit further programmed to execute as notifying the reward to be given (reward, see [0028, 0031]) when the advertisement option is watched.

Claim 15
Furthermore, Burgin discloses:
a server system (server, see [0030, 0045]) that is the computer system according to claim 1; and
a user terminal (client, see [0030]) to which the player inputs an operation, the server system and the user terminal being connected to the game system to be capable of performing a communication with each other.

Claims 5, 7, and 12-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Burgin et al. (US 2014/0358260), in view of Jhalaria (US 2014/0323189), and further in view of Nahass et al. (US 2018/0130092). 

Claim 5
Burgin in view of Jhalaria discloses the limitations above. Furthermore, Jhalaria teaches:
the notifying including notifying, when the advertisement option is the movie advertisement that has been entirely watched by the friend player, the target player that the advertisement option is the movie advertisement that has been entirely watched by the friend player (e.g. based on number of conversions, see [0028, 0031]).
Burgin in view of Jhalaria does not disclose:
the advertisement watching information including information on movie advertisement that has been entirely watched,
when the advertisement option is the movie advertisement.
Nahass teaches:
the advertisement watching information including information on a movie advertisement (trailer for a movie, see [0079]) that has been entirely watched,
when the advertisement option is the movie advertisement (trailer for a movie, see [0079]).
Burgin in view of Jhalaria teaches managing advertisement watching information of players of a game and rewarding a target player based on a watched advertisement 

Claim 7
Burgin in view of Jhalaria discloses the limitations above. Furthermore, Jhalaria teaches:
the notifying including notifying, when the advertisement option is a movie advertisement that has been entirely watched by the friend player, the target player of a number of the friend players (e.g. based on number of conversions, see [0028, 0031]) who have entirely watched the movie advertisement.
Burgin in view of Jhalaria does not disclose:
when the advertisement option is a movie advertisement.
Nahass teaches:
when the advertisement option is a movie advertisement (trailer for a movie, see [0079]).
Burgin in view of Jhalaria teaches managing advertisement watching information of players of a game and rewarding a target player based on a watched advertisement by a friend player. Burgin in view of Jhalaria does not teach the advertisement is a movie advertisement, but Nahass does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the dynamically variable advertising incentive rewards in online games of Burgin, in view Jhalaria, with the movie advertisement of Nahass because 1) a need exists for active player engagement with sponsored content that promotes and improves exposure of a brand or product (see Burgin [0004]); 2) a need exists for allowing parties unaffiliated with advertisers to create game components that provide a form of advertising (see Jhalaria [0007]); and 3) a need exists for providing a reward in exchange for engaging with presented content (see Nahass [0001]). The advertisement option as a movie advertisement allows for a preview or trailer. 

Claim 12
Burgin in view of Jhalaria discloses the limitations above. Furthermore, Jhalaria teaches:
the selecting the advertisement option including selecting the movie advertisement that has been entirely watched by the friend player as the advertisement option (e.g. based on number of conversions, see [0028, 0031]).
Burgin in view of Jhalaria does not disclose:
the advertisement watching information including information on a movie advertisement that has been entirely watched.
Nahass teaches:
the advertisement watching information including information on a movie advertisement (trailer for a movie, see [0079]) that has been entirely watched.
Burgin in view of Jhalaria teaches managing advertisement watching information of players of a game and rewarding a target player based on a watched advertisement by a friend player. Burgin in view of Jhalaria does not teach the advertisement is a movie advertisement, but Nahass does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the dynamically variable advertising incentive rewards in online games of Burgin, in view Jhalaria, with the movie advertisement of Nahass because 1) a need exists for active player engagement with sponsored content that promotes and improves exposure of a brand or product (see Burgin [0004]); 2) a need exists for allowing parties unaffiliated with advertisers to create game components that provide a form of advertising (see Jhalaria [0007]); and 3) a need exists for providing a reward in exchange for engaging with presented content (see Nahass [0001]). Controlling implementation of a game helps to ensure when advertisements are presented. The advertisement option as a movie advertisement allows for a preview or trailer. 

Claim 13
Burgin in view of Jhalaria discloses the limitations above. Furthermore, Jhalaria teaches:
the selecting the advertisement option including selecting the movie advertisement that has been entirely watched by the friend player as the advertisement option (e.g. based on number of conversions, see [0028, 0031]).
Burgin in view of Jhalaria does not disclose:
the advertisement watching information including information on a movie advertisement that has been entirely watched.
Nahass teaches:
the advertisement watching information including information on a movie advertisement (trailer for a movie, see [0079]) that has been entirely watched.
Burgin in view of Jhalaria teaches managing advertisement watching information of players of a game and rewarding a target player based on a watched advertisement by a friend player. Burgin in view of Jhalaria does not teach the advertisement is a movie advertisement, but Nahass does. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the dynamically variable advertising incentive rewards in online games of Burgin, in view Jhalaria, with the movie advertisement of Nahass because 1) a need exists for active player engagement with sponsored content that promotes and improves exposure of a brand or product (see Burgin [0004]); 2) a need exists for allowing parties unaffiliated with advertisers to create game components that provide a form of advertising (see Jhalaria [0007]); and 3) a need exists for providing a reward in exchange for engaging with presented content (see Nahass [0001]). Controlling implementation of a game helps to ensure when advertisements are presented. The advertisement option as a movie advertisement allows for a preview or trailer. 

Response to Arguments 
Applicant argues that the prior art does not teach determining a reward for an advertisement option that has been watched by the friend player but has not been watched by the target player.  
Examiner disagrees. Krishnan teaches determining a reward (reward, see [0052]) related to the game, to give to the target player (user 1, see [0052]), based on whether or not the advertisement watching history of the friend player (user 2, see [0052]) indicates that the friend player has previously watched (user 2 clicks to view advertisement, see [0052]) the advertisement option selected by the target player (user 1 selects the advertisement, see [0052]). However in order to expedite prosecution, please see new mapping above.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621